Exhibit 10.1
FORM OF SUBSCRIPTION AGREEMENT
Athersys, Inc.
3201 Carnegie Avenue
Cleveland, Ohio 44115-2634
Gentlemen:
The undersigned (the “Investor”) hereby confirms its agreement with Athersys,
Inc., a Delaware corporation (the “Company”), as follows:
     1. This Subscription Agreement, including the Terms and Conditions for
Purchase of Securities attached hereto as Annex I (collectively, this
“Agreement”), is made as of the date set forth below between the Company and the
Investor.
     2. The Company has authorized the sale and issuance to certain investors of
up to an aggregate of (i) 4,366,667 shares (each a “Share,” collectively, the
“Shares”) of its common stock, $0.001 par value per share (the “Common Stock”),
and (ii) warrants (each, a “Warrant,” collectively, the “Warrants”) to purchase
an aggregate of 1,310,000 shares of Common Stock, with each Warrant representing
the right to purchase 0.3 of a share of Common Stock (the frational amount being
the “Warrant Ratio”), in substantially the form attached hereto as Exhibit A,
for a purchase price of $3.00 per Share (the “Purchase Price”). The shares of
Common Stock issuable upon exercise of the Warrants are referred to herein as
the “Warrant Shares” and, together with the Shares and the Warrants, are
referred to herein as the “Securities”).
     3. The offering and sale of the Securities (the “Offering”) are being made
pursuant to (a) an effective Registration Statement on Form S-3, Registration
No. 333-164336 (the “Registration Statement”) filed by the Company with the
Securities and Exchange Commission (the “Commission”), including the prospectus
contained therein (the “Base Prospectus”), (b) if applicable, certain “free
writing prospectuses” (as that term is defined in Rule 405 under the Securities
Act of 1933, as amended (the “Securities Act”)), that have been or will be filed
with the Commission and delivered to the Investor on or prior to the date hereof
(the “Issuer Free Writing Prospectus”), containing certain supplemental
information regarding the Securities, the terms of the Offering and the Company,
and (c) a Prospectus Supplement (the “Prospectus Supplement” and together with
the Base Prospectus, the “Prospectus”) containing certain supplemental
information regarding the Securities, the terms of the Offering and the Company
that has been or will be filed with the Commission and delivered to the Investor
(or made available to the Investor by the filing by the Company of an electronic
version thereof with the Commission).
     4. The Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor the Shares and
Warrants set forth below for the aggregate purchase price set forth below. The
Shares and Warrants shall be purchased pursuant to the Terms and Conditions for
Purchase of Securities attached hereto as Annex I and incorporated herein by
this reference as if fully set forth herein. The Investor acknowledges that the
Offering is not being underwritten by any of the Placement Agents (as

 



--------------------------------------------------------------------------------



 



defined below) named in the Prospectus Supplement and that there is no minimum
offering amount.
     5. The manner of settlement of the Shares purchased by the Investor shall
be determined by such Investor as follows (check one):

[    ]   A. Delivery by crediting the account of the Investor’s prime broker (as
specified by such Investor on Exhibit A annexed hereto) with the Depository
Trust Company (“DTC”) through its Deposit/Withdrawal At Custodian (“DWAC”)
system, whereby Investor’s prime broker shall initiate a DWAC transaction on the
Closing Date using its DTC participant identification number, and released by
Computershare Investor Services, the Company’s transfer agent (the “Transfer
Agent”), at the Company’s direction. NO LATER THAN ONE (1) BUSINESS DAY AFTER
THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR
SHALL:

  (I)   DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT
TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND     (II)   REMIT BY WIRE
TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE
SHARES BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT:

      [Insert Bank Information]

    —OR—

[    ]   B. Delivery versus payment (“DVP”) through DTC (i.e., on the Closing
Date, the Company shall issue Shares registered in the Investor’s name and
address as set forth below and released by the Transfer Agent directly to the
account(s) at either William Blair & Company, L.L.C. (“William Blair”) or at
First Analysis Securities Corporation (“First Analysis” and together with
William Blair, the “Placement Agents”) identified by the Investor; upon receipt
of such Shares, the respective Placement Agent shall promptly electronically
deliver such Shares to the Investor, and simultaneously therewith payment shall
be made by the respective Placement Agent by wire transfer to the Company). NO
LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE
INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

  (I)   NOTIFY THE RESPECTIVE PLACEMENT AGENT OF THE ACCOUNT OR ACCOUNTS AT THE
RESPECTIVE PLACEMENT AGENT TO BE CREDITED WITH THE SHARES BEING PURCHASED BY
SUCH INVESTOR, AND

 



--------------------------------------------------------------------------------



 



  (II)   CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT THE RESPECTIVE PLACEMENT AGENT
TO BE CREDITED WITH THE SHARES BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM
BALANCE EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE SECURITIES BEING PURCHASED
BY THE INVESTOR.

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SECURITIES OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES AND WARRANTS MAY NOT
BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE
CLOSING ALTOGETHER.
     6. The executed Warrants shall be delivered in accordance with the terms
thereof.
     7. The Investor represents that, except as set forth below, (a) it has had
no position, office or other material relationship within the past three years
with the Company or persons known to it to be affiliates of the Company, (b) it
is not a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”)
or an Associated Person (as such term is defined under the FINRA’s NASD
Membership and Registration Rules Section 1011) as of the Closing, and
(c) neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering, acquired, or obtained the right to acquire, 20% or more of
the Common Stock (or securities convertible into or exercisable for Common
Stock) or the voting power of the Company on a post-transaction basis.
Exceptions:

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
     8. The Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) the Base Prospectus, which is a part of the Company’s
Registration Statement, the documents incorporated by reference therein and any
Issuer Free Writing Prospectus (collectively, the “Disclosure Package”), prior
to or in connection with the receipt of this Agreement. The Investor
acknowledges that, prior to the delivery of this Agreement to the Company, the
Investor will receive certain additional information regarding the Offering,
including pricing information (the “Offering Information”). Such information may
be provided to the Investor by any means permitted under the Securities Act,
including the Prospectus Supplement, a free writing prospectus and oral
communications.
     9. No offer by the Investor to buy Securities will be accepted and no part
of the Purchase Price will be delivered to the Company until the Investor has
received the Offering Information and the Company has accepted such offer by
countersigning a copy of this

 



--------------------------------------------------------------------------------



 



Agreement, and any such offer may be withdrawn or revoked, without obligation or
commitment of any kind, at any time prior to the Company (or the Placement
Agents on behalf of the Company) sending (orally, in writing or by electronic
mail) notice of its acceptance of such offer. An indication of interest will
involve no obligation or commitment of any kind until the Investor has been
delivered the Offering Information and this Agreement is accepted and
countersigned by or on behalf of the Company.

 



--------------------------------------------------------------------------------



 



Number of Shares:                                         
Aggregate Purchase Price: $                                        
Number of Warrant Shares:                                         
     Please confirm that the foregoing correctly sets forth the agreement
between us by signing in the space provided below for that purpose.

       
 
  Dated as of: January 27, 2011
 
   
 
   
 
   
 
  INVESTOR
 
   
 
  By:

 
  Print Name:

 
  Title:

 
  Address:

 
 
   

Agreed and Accepted
this 27th day of January 2011:

         
ATHERSYS, INC.
 
   
By:
       
 
  Title:    

 



--------------------------------------------------------------------------------



 



ANNEX I
TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES
     1. Authorization and Sale of the Securities. Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the
Securities.
     2. Agreement to Sell and Purchase the Securities; Placement Agents.
          2.1 At the Closing (as defined in Section 3.1), the Company will sell
to the Investor, and the Investor will purchase from the Company, upon the terms
and conditions set forth herein, the number of Shares and Warrants set forth on
the last page of the Agreement to which these Terms and Conditions for Purchase
of Securities are attached as Annex I (the “Signature Page”) for the aggregate
purchase price therefor set forth on the Signature Page.
          2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Securities to them. The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”
          2.3 Investor acknowledges that the Company has agreed to pay the
Placement Agents a fee (the “Placement Fee”) and certain expenses in respect of
the sale of Securities to the Investor.
          2.4 The Company has entered into a Placement Agency Agreement, dated
the date hereof (the “Placement Agreement”), with the Placement Agents that
contains certain representations, warranties, covenants and agreements of the
Company that may be relied upon by the Investor, which shall be a third party
beneficiary thereof. Except with respect to the material terms and conditions of
the transactions contemplated by this Agreement, the Placement Agreement and any
other documents or agreements contemplated hereby or thereby, the Company
confirms that neither it nor any other person acting on its behalf has provided
the Investor or any Other Investor or its respective agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, non-public information. The Company understands and confirms that the
Investor will rely on the foregoing representations in effecting transactions in
securities of the Company.
     3. Closings and Delivery of the Securities and Funds.
          3.1 Closing. The completion of the purchase and sale of the Securities
(the “Closing”) shall occur at a place and time (the “Closing Date”) to be
specified by the Company and the Placement Agents (such Closing Date to be the
third business day following the date of this fully signed Agreement), and of
which the Investors will be notified in advance by the Placement Agents, in
accordance with Rule 15c6-l promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”). At the Closing, (a) the Company shall
cause the Transfer Agent to deliver to the Investor the number of Shares set
forth on the Signature Page registered in the name of the Investor or, if so
indicated on the Investor Questionnaire attached hereto as Exhibit B, in the
name of a nominee designated by the Investor, (b) the Company shall cause to be
delivered to the Investor a Warrant to purchase a number of whole Warrant Shares
determined

 



--------------------------------------------------------------------------------



 



by multiplying the number of Shares set forth on the signature page by the
Warrant Ratio and rounding down to the nearest whole number and (c) the
aggregate purchase price for the Securities being purchased by the Investor will
be delivered by or on behalf of the Investor to the Company.
          3.2 Conditions to the Obligations of the Parties.
     (a) Conditions to the Company’s Obligations. The Company’s obligation to
issue and sell the Securities to the Investor shall be subject to: (i) the
receipt by the Company of the purchase price for the Securities being purchased
hereunder as set forth on the Signature Page and (ii) the accuracy of the
representations and warranties made by the Investor in this Agreement and the
fulfillment of those undertakings of the Investor in this Agreement to be
fulfilled prior to the Closing Date.
     (b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Securities will be subject to (i) the accuracy of the
representations and warranties made by the Company in this Agreement and the
fulfillment of those undertakings of the Company to be fulfilled prior to the
Closing Date, including without limitation, those contained in the Placement
Agreement, and (ii) that the Placement Agent shall not have: (x) terminated the
Placement Agreement pursuant to the terms thereof or (y) determined that the
conditions to the closing in the Placement Agreement have not been satisfied.
The Investor’s obligations are expressly not conditioned on the purchase by any
or all of the Other Investors of the Securities that they have agreed to
purchase from the Company. The Investor understands and agrees that, in the
event that the Placement Agents in their sole discretion determine that the
conditions to closing in the Placement Agreement have not been satisfied or if
the Placement Agreement may be terminated for any other reason permitted by such
Placement Agreement, then the Placement Agent may, but shall not be obligated
to, terminate such Agreement, which shall have the effect of terminating this
Subscription Agreement pursuant to Section 14 below.
          3.3 Delivery of Funds.
     (a) DWAC Delivery. If the Investor elects to settle the Shares purchased by
such Investor through DTC’s Deposit/Withdrawal at Custodian (“DWAC”) delivery
system, no later than one (1) business day after the execution of this Agreement
by the Investor and the Company, the Investor shall remit by wire transfer the
amount of funds equal to the aggregate purchase price for the Securities being
purchased by the Investor to the following account designated by the Company:
[Insert Bank Information]
     (b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
confirm that the account or accounts at the respective Placement Agent to be
credited with the Securities

 



--------------------------------------------------------------------------------



 



being purchased by the Investor have a minimum balance equal to the aggregate
purchase price for the Securities being purchased by the Investor.
          3.4 Delivery of Shares.
               (a) DWAC Delivery. If the Investor elects to settle the Shares
purchased by such Investor through DTC’s DWAC delivery system, no later than one
(1) business day after the execution of this Agreement by the Investor and the
Company, the Investor shall direct the broker-dealer at which the account or
accounts to be credited with the Shares being purchased by such Investor are
maintained, which broker/dealer shall be a DTC participant, to set up a DWAC
instructing the Transfer Agent to credit such account or accounts with the
Shares. Such DWAC instruction shall indicate the settlement date for the deposit
of the Shares, which date shall be provided to the Investor by the Placement
Agents. At Closing, the Company shall direct the Transfer Agent to credit the
Investor’s account or accounts with the Shares pursuant to the information
contained in the DWAC.
               (b) Delivery Versus Payment through The Depository Trust Company.
If the Investor elects to settle the Shares purchased by such Investor by
delivery versus payment through DTC, no later than one (1) business day after
the execution of this Agreement by the Investor and the Company, the Investor
shall notify the respective Placement Agent of the account or accounts at the
Placement Agent to be credited with the Shares being purchased by such Investor.
On the Closing Date, the Company shall deliver the Shares to the Investor
through DTC directly to the account(s) at the respective Placement Agent
identified by Investor and simultaneously therewith payment shall be made by the
respective Placement Agent by wire transfer to the Company.
     4. Representations, Warranties and Covenants of the Investor.
          The Investor acknowledges, represents and warrants to, and agrees
with, the Company and the Placement Agents that:
     4.1 The Investor (a) is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to, investments in
securities presenting an investment decision like that involved in the purchase
of the Securities, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the Closing
Date and (c) in connection with its decision to purchase the number of Shares
and Warrants set forth on the Signature Page, has received and is relying only
upon the Disclosure Package and the documents incorporated by reference therein
and the Offering Information.
     4.2 (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company or the Placement Agents that would permit an
offering of the Securities, or possession or distribution of offering materials
in connection with the issue of the Securities in any jurisdiction outside the
United States where action for that purpose is required, (b) if the Investor is
outside the United States, it will comply with all applicable laws and

 



--------------------------------------------------------------------------------



 



regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Securities or has in its possession or distributes any offering
material, in all cases at its own expense and (c) the Placement Agents are not
authorized to make and have not made any representation, disclosure or use of
any information in connection with the issue, placement, purchase and sale of
the Securities, except as set forth or incorporated by reference in the Base
Prospectus, any Issuer Free Writing Prospectus or the Prospectus Supplement.
     4.3 (a) The Investor is either an individual or an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and (b) this Agreement constitutes a valid and binding
obligation of the Investor enforceable against the Investor in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and except as
to the enforceability of any rights to indemnification or contribution that may
be violative of the public policy underlying any law, rule or regulation
(including any federal or state securities law, rule or regulation). The
Investor’s execution, delivery and performance of this Agreement and the
consummation by it of the transactions contemplated hereby do not and will not
(i) conflict with or violate any provision of the Investor’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Investor is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Investor is bound or affected.
     4.4 The Investor understands that nothing in this Agreement, the
Prospectus, the Disclosure Package, the Offering Information or any other
materials presented to the Investor in connection with the purchase and sale of
the Securities constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors and made such investigation as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of Securities. The Investor also understands that there is no
established public trading market for the Warrants being offered in the
Offering, and that the Company does not expect such a market to develop. In
addition, the Company does not intend to apply for listing of the Warrants on
any securities exchange. The Investor understands that without an active market,
the liquidity of the Warrants will be limited.
     4.5 The Investor will maintain the confidentiality of all information
acquired as a result of the transactions contemplated hereby prior to the public
disclosure of that information by the Company in accordance with Section 13 of
this Annex.
     4.6 Since the time at which either Placement Agent first contacted such
Investor about the Offering, the Investor has not disclosed any information
regarding the Offering to any third parties (other than its legal, accounting
and other advisors) and has not engaged in any transactions involving the
securities of the Company (including, without limitation, any Short

 



--------------------------------------------------------------------------------



 



Sales (as defined herein) involving the Company’s securities). The Investor
covenants that it will not engage in any transactions involving the securities
of the Company (including Short Sales), in each case prior to the time that the
transactions contemplated by this Agreement are publicly disclosed. The Investor
agrees that it will not use any of the Securities acquired pursuant to this
Agreement to cover any short position in the Common Stock if doing so would be
in violation of applicable securities laws. For purposes hereof, “Short Sales”
include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act, whether or not against
the box, and all types of direct and indirect stock pledges, forward sales
contracts, options, puts, calls, short sales, swaps, “put equivalent positions”
(as defined in Rule 16a-1(h) under the Exchange Act) and similar arrangements
(including on a total return basis), and sales and other transactions through
non-U.S. broker dealers or foreign regulated brokers.
     5. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agents, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Shares and
Warrants being purchased and the payment therefor. The Placement Agents shall be
third party beneficiaries with respect to the representations, warranties and
agreements of the Investor in Section 4 hereof.
     6. Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electronic confirmation of
receipt and will be delivered and addressed as follows:

  (a)   if to the Company, to:         Athersys, Inc.
3201 Carnegie Avenue
Cleveland, Ohio 44115
Attention: President
Facsimile: (216) 432-2461         with a copy (which shall not constitute
notice) to:         Jones Day
North Point
901 Lakeside Avenue
Cleveland, Ohio 44114
Attention: Michael J. Solecki
Facsimile: 216-579-0212

 



--------------------------------------------------------------------------------



 



(b) if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.
     7. Changes. This Agreement may not be modified or amended except pursuant
to an instrument in writing signed by the Company and the Investor.
     8. Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and will not be deemed to be
part of this Agreement.
     9. Severability. In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
     10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.
     11. Counterparts. This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. The Company and the Investor acknowledge and
agree that the Company shall deliver its counterpart to the Investor along with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission). Delivery of an executed counterpart by facsimile
or portable document format (pdf) shall be effective as delivery of a manually
executed counterpart thereof.
     12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of Securities to such Investor.
     13. Press Release. The Company and the Investor agree that, prior to the
opening of the NASDAQ Capital Market on the business day immediately following
the date hereof, the Company shall (i) issue a press release announcing the
Offering and disclosing all material information regarding the Offering and
(ii) file a Current Report on Form 8-K with the Commission disclosing all
material information regarding the Offering and including the Placement
Agreement and a form of this Agreement as exhibits thereto.
     14. Termination. In the event that the Placement Agreement is terminated by
the Placement Agents pursuant to the terms thereof, this Agreement shall
terminate without any further action on the part of the parties hereto.

 



--------------------------------------------------------------------------------



 



     15. Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ATHERSYS, INC.
INVESTOR QUESTIONNAIRE
Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

         
1.
  The exact name that your Shares and Warrants are to be registered in. You may
use a nominee name if appropriate:   ___________________________  
2.
  The relationship between the Investor and the registered holder listed in
response to item 1 above:   ___________________________  
3.
  The mailing address of the registered holder listed in response to item 1
above:   ___________________________  
4.
  The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:   ___________________________  
5.
  Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):   ___________________________  
6.
  DTC Participant Number:   ___________________________  
7.
  Name of Account at DTC Participant being credited with the Shares:  
___________________________  
8.
  Account Number at DTC Participant being credited with the Shares:  
___________________________

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF WARRANT

 